UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-4301


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

STACEY THOMPSON, a/k/a Stacy Thompson,

                Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Clarksburg.    Irene M. Keeley,
District Judge. (1:09-cr-00125-IMK-1)


Submitted:   August 26, 2010                 Decided:   September 1, 2010


Before KING and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed in part; affirmed in part by unpublished per curiam
opinion.


Brian J. Kornbrath, Federal Public Defender, Clarksburg, West
Virginia, for Appellant.   Shawn Angus Morgan, Assistant United
States Attorney, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Stacey Thompson appeals his conviction and sentence,

following his guilty plea to one count of being a felon in

possession of a firearm while on pretrial release, in violation

of 18 U.S.C. §§ 922(g)(1), 924(a)(2), 3147 (2006).                                    Thompson’s

attorney filed a brief pursuant to Anders v. California, 386

U.S. 738 (1967), stating that in his opinion, Thompson’s appeal

presents     no        meritorious         issues,    but        asking       this    court    to

consider    whether        Thompson’s         plea    was       knowing        and    voluntary.

Thompson was advised of his right to file a pro se supplemental

brief, but has not filed a brief.                         The Government has moved to

dismiss    the       appeal     on   the     basis    of       the    waiver     of    appellate

rights contained in Thompson’s plea agreement.

                We     review    the       validity       of    an    appellate       waiver    de

novo, United States v. Brown, 232 F.3d 399, 402-03 (4th Cir.

2000),    and     will    uphold       a    waiver    of       appellate       rights    if    the

waiver is valid and the issue being appealed is covered by the

waiver.     United States v. Blick, 408 F.3d 162, 168 (4th Cir.

2005).     A waiver is valid if the defendant’s agreement to the

waiver was knowing and voluntary.                         United States v. Wessells,

936 F.2d 165, 167 (4th Cir. 1991).

            To         determine       whether        a        waiver     is     knowing       and

voluntary,        we     examine     “the      totality          of     the    circumstances,

including the experience and conduct of the accused, as well as

                                               2
the accused’s educational background and familiarity with the

terms of the plea agreement.”                United States v. General, 278

F.3d     389,   400   (4th   Cir.     2002)     (internal   quotation     marks

omitted).       Generally, if the district court fully questions a

defendant regarding the waiver of appellate rights during the

Fed. R. Crim. P. 11 colloquy, the waiver is valid.                    Wessells,

936 F.2d at 167-68.          Our review of the record discloses that

Thompson’s appellate waiver was knowing and voluntary and should

be enforced to preclude our review of any potential sentencing

errors    pursuant    to   Anders.       The    waiver,   however,    does    not

preclude our review of Thompson’s conviction.

            Because Thompson did not move in the district court to

withdraw his guilty plea, any error in the Fed. R. Crim. P. 11

hearing is reviewed for plain error.               United States v. Martinez,

277 F.3d 517, 525 (4th Cir. 2002). Our review of the record

convinces us that the district court fully complied with the

requirements of Rule 11 in accepting Thompson’s guilty plea, and

ensured    that   Thompson’s      plea   was    knowing   and   voluntary     and

supported by a sufficient factual basis.                See United States v.

DeFusco, 949 F.2d 114, 116-20 (4th Cir. 1991).

            Accordingly,     we      deny    the    Government’s     motion    to

dismiss in part and affirm Thompson’s conviction.                  We grant the

motion to dismiss with regard to any potential sentencing error

that may be revealed by our review pursuant to Anders.                         In

                                         3
accordance with Anders, we have reviewed the entire record in

this case and have found no meritorious issues.                               We therefore

affirm Thompson’s conviction.                This court requires that counsel

inform    Thompson,       in    writing,     of    the     right       to    petition   the

Supreme     Court    of   the    United    States        for    further       review.     If

Thompson requests that a petition be filed, but counsel believes

that such a petition would be frivolous, then counsel may move

in   this    court    for       leave   to       withdraw       from    representation.

Counsel's motion must state that a copy thereof was served on

Thompson.       We dispense with oral argument because the facts and

legal    contentions      are     adequately       presented       in       the   materials

before    the    court    and    argument        would    not    aid        the   decisional

process.

                                                                   DISMISSED IN PART;
                                                                     AFFIRMED IN PART




                                             4